Per Curiam.
The controversy in this case arises over a petition filed by the attorneys of the complainant to have charged upon certain property of the defendant a fee of $100, which the complainant promised them for the conduct of the present litigation. The chancellor granted the petition, and on appeal to the court of civil appeals that court affirmed the chancellor. Thereupon a writ of certiorari was sued out, and the case was brought to this court.
We think both of the courts referred to were in error.
The facts are these:
Mrs. Landreth filed her bill in the chancery court of Washington county, charging that the defendant *197Powell bacl, by taking advantage of ber mental infirmity, arising from great age and illness at tbe time, procured from ber an option upon a certain piece of real estate described, for tbe consideration of $1 paid at tbe time, and a promise of $1,549 in case tbe option should be finally consummated. Sbe sought to have tbe option cancelled because it was procured in tbe manner just stated. Sbe alleged in her bill that Powell bad transferred tbe option to tbe Unaka Corporation, and that this latter was insisting upon carrying it out, and was demanding a conveyance of tbe property. Pending tbe proceeding, Mrs. Landretb concluded to abandon ber right of action, and, upon agreement of tbe defendant to pay ber $1,549, tbe contract price, and tbe costs of tbe cause, she conveyed tbe property to the defendant corporation and quit tbe litigation.
It was tbe opinion of the chancellor, and of tbe court of civil appeals, that tbe foregoing amounted to a compromise of tbe litigation, and that tbe attorneys for Mrs. Landretb were entitled to a lien for tbe $100, their fee, on tbe land conveyed. We think this was an erroneous view. Mrs. Landretb obtained nothing whatever by the litigation. Sbe abandoned tbe purpose of tbe suit, and determined to perform tbe contract from which sbe bad asked relief.
We are of tbe opinion that tbe decree of tbe court of civil appeals, and of tbe chancery court, should be reversed, and that tbe attorneys, in whose names tbe petition was filed, should be taxed with tbe costs of tbe petition and of tbe litigation arising therefrom.